SALARY OF PATROL DISPATCHERS AND DRIVER LICENSE EXAMINERS Retirement and pension allowances of Patrol Dispatchers and Drivers License Examiners are to be computed on a different basis than similar allowances for Highway Patrol Troopers. Retirement and pension allowances for members of the Department of Public Safety, highway Patrol Division are to be computed on a base salary of Seven Hundred Dollars ($700.00) per month. Retirement and pension allowances for members of the Department of Public Safety, Drivers license Division, are to be computed on a base salary of Six Hundred seventy-Five Dollars ($675.00) per month. Retirement and pension allowances for members of the Department of Public Safety, Communications Division, are to be computed on a base salary of Six Hundred Seventy-five Dollars ($675.00) per month.  The Attorney General has considered your request for opinion on your question of whether Patrol Dispatchers' and Driver License Examiners' retirement benefits are based on the base pay of highway patrol troopers or computed on a different basis.  Title 47 O.S. 2-301 [47-2-301] (1971) establishes a plan for retirement pay and pensions for certain members of the Oklahoma Highway Patrol and employees of the Department of Public Safety of the State of Oklahoma and in connection therewith, creates a special fund for the benefit of members of the said plan and certain dependents of deceased members of such plan.  Section 47 O.S. 2-302 [47-2-302] thereof provides: "Any duly enrolled member of the Oklahoma Highway Patrol, who, at the time of making application therefor, is employed by the Department of Public Safety as a uniformed member of the Oklahoma Highway Patrol, a drivers licensing examiner or radio operator in the communication division shall become a member of the plan established by Section 2-301 hereof. . ." Section 47 O.S. 2-305 [47-2-305] provides in pertinent part: ". . .(A)ny member of the Retirement and Pension Plan upon application therefor made and approved as provided in section 2309 may retire from the Department, and during the remainder of his lifetime, receive annual retirement pay (payable in equal monthly payments) equal to one-fortieth of the annual base salary being currently paid to a patrolman at the time each such monthly retirement payment is made for each year of credited service." The legislative act establishing the Retirement and Pension Fund for the Department of Public Safety was enacted in the 1961 legislative session. The Act does not distinguish between various types of employees of the Department once membership in the Retirement and Pension Plan is approved. Later legislative acts, however, do so distinguish and specifically provide a basis on which retirement and pension benefits are to be computed for respective department employee classifications.  Title 47 O.S. 2-105 [47-2-105] (1974) provides at subsection (h)1 thereof, for computation of retirement benefits for members of the Oklahoma Highway Patrol Division, as follows: ". . .For the purpose of computing longevity allowances as well as retirement and pension allowances, the base salary shall be Seven Hundred Dollars ($700.00) per month . . ." Section 47 O.S. 2-105 [47-2-105](as last amended in the 1974 legislative session, was approved with an operative date of July 1, 1974.  Title 47 O.S. 2-106 [47-2-106](c) (1974) provides in pertinent part: " . . . For the purpose of computing longevity allowances as well as retirement and pension allowances, the base pay for permanent employees in the Drivers License Division shall be Six Hundred Seventy-five Dollars ($675.00) per month. . ." Section 47 O.S. 2-106 [47-2-106], also amended by the 1974 Legislature, had an effective operative date of July 1, 1974.  Title 47 O.S. 377.1 [47-377.1] (1974), with an operative date of July 1, 1974, establishes a communications division of the Department of Public Safety.  It also provides at subsection (d) thereof, in pertinent part: ". . .For the purpose of computing longevity allowances, as well as retirement and pension allowances, the base pay for permanent employees in the Communications Division shall be Six Hundred Seventy-five Dollars ($675.00) per month. . ." The Oklahoma Supreme Court has held that a statute which is enacted for the primary purpose of dealing with a particular subject, and which prescribes the terms and conditions of that particular subject matter, prevails over a general statute which does not refer to the particular subject matter, but does contain language which might be broad enough to cover the subject matter if the special statute was not in existence. Reubin v. Thompson,406 P.2d 263 (1965).  In Stephenson, et al. v. O'Keefe,195 Okl. 28, 154 P.2d 757, it was held in the first paragraph of the syllabus: "Where a conflict exists between statutes enacted in different sessions of the Legislature, the last statute in point of time will prevail; it being the last expression of the Legislative intent." By adopting the provisions of 47 O.S. 2-105 [47-2-105], 47 O.S. 2-106 [47-2-106] and 47 O.S. 377.1 [47-377.1] (1974), the Legislature prescribed the basis upon which retirement and pension allowances are to be computed respectively for members of the Oklahoma Highway Patrol Division, the Drivers License Division, and the Communications Division of the Department of Public Safety.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Retirement and pension allowances of Patrol Dispatchers and Drivers License Examiners are to be computed on a different basis than similar allowances for Highway Patrol Troopers. Retirement and pension allowances for members of the Department of Public Safety, Highway Patrol Division are to be computed on a base salary of Seven Hundred Dollars ($700.00) per month. Retirement and pension allowances for members of the Department of Public Safety, Drivers License Division, are to be computed on a base salary of Six Hundred Seventy-five Dollars ($675.00) per month. Retirement and pension allowances for members of the Department of Public Safety, Communications Division, are to be computed on a base salary of Six Hundred Seventy-Five Dollars.  (William Don Kiser)